Title: To Thomas Jefferson from George Jefferson, 2 December 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 2d. Decr. ’99

 You will observe by referring to my letter of the 18th. ultimo that I made a mistake of £10– in adding together the money I recd. for the principal of your Certificates & that for the Interest—I recd. £169–9–4 instead of £159 as I informed you—& which I did not discover until after I had paid Mr. H.
I give you at foot the amot. of expences paid on Mrs. Keys Tobo.
Yr. Very humble servt.

Geo. Jefferson




Storage & turning out 9 Hhds:
at 2/6
 £1–2–6


Cooperage 2 Hhds: A.K.

  –9–9


drayage to Rocketts of 9
2/6
 1–2–6




 £2–14–9


Mr. Wert is elected—for him
90



        agt. him
49
41 majority


Colo. Larkin Smith Speaker
83



   Mr. Wise 55 & 1 blank
56
27   "



